Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 1 of 11 - Page |D#: 1

UNITED STATES DISTRICT COURT
EASTERN DlSTRlCT OF KENTUCKY
LEXINGTON DIVISION

LINDA YARBROUGI-I

PLAINTIFF
v.
TOYOTA MOTOR MANUFACTURING
OF KE)NTUCKY, INC.
Serve: CT Corporation System
306 W Main St., Suite 512
Frankfort, KY 40601

m__»~_'~_r\_¢~._.-\._,'-.._,'-.._,.'~.._,.".._,-\._,'

DEF`ENDANT

COMPLAINT

'k**'!¢*** 'k'k'k'§e***k ‘k'k-k :|¢‘k-k*

For his complaint herein, the Plaintiff states:
1. The Plaintif_f resides in Clark County in the Commonwealth of Kentucl{y.
2. The Defendant, Toyota Motor Manufacturing of Kentucky, Inc. (hereinafter
“TMMKl”] owns and operates its business in the Commonwealth of Kentucky
including but not limited to in Georgetown, Scott County, Kentucl<:y.
3. 'I`he Defendant employed Plaintiff from August 2011 up until March 2018.
4. Plaintiff's work performed pursuant to his employment With Defendants was
in Georgetown, Scott County, Kentucky and all the acts or practices
complained of herein occurred Within the Cornrnonwealth of Kentucl<y. Venue
is proper under 28 U.S.C. 1391.
5. This action arises out of Plaintiff’s employment with Defendant and
Defendant’s violations of chapter 344 of the Kentucky Revised Statutes et seq.
“Kentucky Civil Rights Act” (hereinafter “KCRA”], 42 U.S.C. 12101 et Seq.

“Arnericans With Disabilities Act,” [hereinafter “ADA”], and chapter 29 of the

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 2 of 11 - Page |D#: 2

United States Code at section 2611 et seq. “F`amily and Medical Leave Act”
[hereinafter “FMLA”]. Jurisdiction is proper under 28 U.S.C. 1331 and 28
U.S.C. 1367.

F`ACTS
6. At the times relevant hereto Defendant employed 50 or more employees for
each Working day during each of 20 or more calendar Workweeks in the current
or preceding calendar year. At all times relevant hereto Defendant vvas an
employer under the KCRA, ADA, and FMLA.
7. At the times relevant hereto Linda Yarbrough had been employed for at
least 12 months by Defendant and for at least 1,250 hours of service With
Defendant in the previous 12 month period.
8. At all times relevant hereto, Plaintiff Yarbrough is an otherwise qualified
individual With a disability.
9. On or around Nlarch 2017 Plaintiff Yarbrough began requiring treatment for
medical problems
10. On or around June 2017 Linda Yarbrough took a leave of absence to
receive treatment for the above-referenced disability and/or impairment(s},
including but not limited to matters related to gastrointestinal problems
11. On or around June 2017 Linda Yarbrough took a leave of absence to
receive treatment for her own serious health condition, including but not
limited to matters related to gastrointestinal problems

12. 'l`he above-referenced leave of absence was approved by Defendant for

“intermittent leave .”

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 3 of 11 - Page |D#: 3

13. While Plaintiff Yarbrough was approved for intermittent medical leave she
heard several co-workers and superiors discuss a perception on the doorline
that too many employees / team members were on medical leave and there was
an effort to remove individuals from the work force who were on intermittent
medical leave.

14. At all times relevant hereto, Plaintiff Yarbrough’s intermittent leave of
absence had been approved and, as such, she only had to report an absence as
being FMLA related for it to be considered excused.

15. For Plaintiff Yarbrough’s absences related to her medical condition, she
was required to report it by calling an automated phone number for TMMK
(which was required regardless of whether the absence was related to medical
leave], and to either call an automated phone number or visit a website for the
third party administrator for the medical leave.

16. On January 16, 2018 Plaintiff Yarbrough missed work for reasons not
related to medical leave. By mistake and as a matter of habit, Plaintiff
Yarbrough reported this absence by the same procedure described above,
including to the third party administrator.

17. In addition to the above-referenced procedure, Plaintiff was encouraged to
complete a leave of absence form for TIVIMK for each absence regardless of
whether it wasll related to medical leave.

18. On or around January 18, 2018, Linda Ya_rbrough met with her group
leader who discussed general concerns about absenteeism and medical leave,

and he specifically referred to another team member who had only used

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 4 of 11 - Page |D#: 4

medical leave three (3) times in the past year as a good example that she
should follow.

19. During the above-referenced meeting Plaintiff Yarbrough’s group leader
provided her with a leave of absence form to complete for her January 16, 2018
absence

_20. Plaintiff Yarbrough questioned the use of the leave of absence form for her
in this instance since it was generally under-utilizedl

21. While completing the above-referenced form, Plaintiff Yarbrough realized for
the first time that the January 16, 2018 absence had been mistakenly reported
through the third party administrator for medical leave in addition to calling
TMMK.

22. Plaintiff Yarbough’s January 16, 2018 leave of absence was marked as
“excused” by her group leader.

23. At all times relevant hereto, Linda Yarbrough was never disciplined and/ or
warned for excessive absenteeism.

24. Soon after the above-referenced correction for an absence occurred, for
Linda Yarbrough to meet with her group leader and with human resources

25. Plaintiff Yarbrough did in fact meet with her group leader and human
resources and was told that they believed the January 16, 2018 absence would
be investigated but they did not foresee a problem since she was honest.

26. After the above-referenced meeting, Pla_intiff Yarbrough learned she was

being processed for termination and was scheduled for a peer review meeting

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 5 of 11 - Page |D#: 5

27. During the above-referenced peer review meeting, Plaintiff Yarbrough was
questioned about the correction and her use of medical leave in general and
told what the consequences were for other team members when she missed
due to her medical leave.
28. Linda Yarbrough and multiple other team members, on multiple occasions
overheard a group leader and team leaders discuss getting rid of employees
who were using medical leave.
29. Defendant terminated Linda Yarbrough’s employment in March 2018_
30. Defendant provided no reason for Plaintiff Yarbrough’s termination from
employment
31. On or about September 24, 2018, Plaintiff received a “right to sue” letter
from the Equal Employment Opportunity Commission authorizing claims
under the ADA.

COUNTI
32. At all times relevant hereto, Plaintiff Yarbrough was an otherwise qualified
individual with a disability as defined by the KCRA.
33. Defendant violated the KCRA and discriminated against Plaintiff
Yarbrough by terminating Linda Yarbrough for reasons related to her disability.
34. Defendant failed to reasonably accommodate Plaintiff Yarbrough, including
but not limited to, interfering with her medical leave.

35. Defendant failed to engage in the interactive process to reasonably

accommodate Plaintiff Yarbrough.

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 6 of 11 - Page |D#: 6

36. As a result of the above-described violations, Plaintiff Yarbrough is entitled
to actual damages, including but not limited to backpay, frontpay, emotional
distress, humiliation and mental anguish, and his attorney’s fees.

COUN'I` ll
37. Defendant retaliated against Plaintiff Yardbrough in violation of the KCRA
for exercising her protected right to seek reasonable accommodation, including
but not limited to a leave of absence for her impairment(s) and because she
opposed their unlawful practice of discriminating against individuals with
disabilities who utilized medical leave as described herein.
38. As a result of the above-described violations, Plaintiff Yarbrough is entitled
to actual damages, including but not limited to backpay, frontpay, emotional
distress, humiliation and mental anguish, and his attorney’s fees.

COUNT lII
39. Defendant’s conduct as described herein amounted to a false
representation or concealment of material facts or at least was calculated to
convey the impression that circumstances were in a particular state that was
inconsistent with Defendant’s subsequently asserted position which was that it
would not accommodate Plaintiff Yarbrough and_/ or not permit her continued
use of intermittent medical leave.
40. Defendant in and / or through its conduct as described herein intended or
reasonably expected its conduct to influence Plaintiff Yarbrough to act and

ensure her absences were reported.

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 7 of 11 - Page |D#: 7

41. At times relevant hereto Defendants had actual or constructive knowledge
of the true facts or its subsequent position regarding Plaintiff Yarbrough’s
request for reasonable accommodation and / or request for intermittent leave of
absence
42. Plaintiff Yarbrough lacked knowledge and/or the means of knowledge of
the fact that Defendant intended to subject her to an adverse employment
action.
43. Plaintiff Yarbrough relied in good faith upon Defendant’s representation[s],
conduct and /or words that, Plaintiff Yarbrough would be offered reasonable
accommodation and / or allowed to continue her intermittent medical leave.
44. As a result of the above-stated reliance, Plaintiff Yarbrough suffered a
detrimental change in position that she suffered an adverse employment
action.
45. Defendant is estopped from denying Plaintiff Yarbrough reasonable
accommodation and / or approving her intermittent leave of absence.
46. Defendant is estopped from arguing and/or alleging that Plaintiff
Yarbrough is not otherwise qualified with or without reasonable
accommodation

COUNT IV
47. Defendant unlawfully violated the F`MLA and interfered with Plaintiff’s
FMLA rights including but not limited to, by subjecting Linda Yarbrough to an

adverse employment action and/or termination from employment with

Defendant, due to use of medical leave.

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 8 of 11 - Page |D#: 8

48. As a result of the unlawful acts of Defendant, Plaintiff Yarbrough has
suffered F`MLA damages, including but not limited to lost wages, salary,
employment benefits and any and all other compensation denied or lost and
interest at the prevailing rate.

COUNTV
49. Defendant discriminated against Plaintiff Yarbrough for exercising her
rights under the FMLA by subjecting her to an adverse employment action
related to her medical leave.
50. As a result of the above-referenced discrimination, Plaintiff Yarbrough is
entitled to damages, including but not limited to any wages, salary,
employment benefits, and /or other compensation denied or lost and interest at
the prevailing rate.

COUNTVI
51. 'l`he actions of Defendant, including but not limited to those described
herein, were not in good faith.
52. Defendant lacked reasonable grounds for believing that its actions,
including but not limited to those described herein, were not in violation of the
F`MLA.
53. As a result, Plaintiff Yarbrough, is entitled to liquidated damages equal to
the sum of any wages, salary, employment benefits, or other compensation

denied or lost and interest at the prevailing rate.

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 9 of 11 - Page |D#: 9

COUNT VII
54. Defendant violated the ADA and discriminated against Plaintiff Yarbrough
based on her disability, including but not limited to taking adverse employment
action against her based on her disability as evidenced by her need for medical
leave.
55. Defendant failed to reasonably accommodate Plaintiff Yarbrough.
56. Defendant failed to engage in the interactive process to reasonably
accommodate Plaintiff Yarbrough.
57. Defendant retaliated against Plaintiff Yarbrough in violation of the ADA for
exercising her protected right to seek reasonable accommodationl
58. Defendant retaliated against Plaintiff Yarbrough in violation of the ADA
because she opposed its unlawful practice of discriminating against her as
described herein.
59. ns a resulti of the above-described violations, Plaintiff Yarbrough is entitled
to actual damages, including but not limited to backpay, frontpay, emotional
distress, humiliation and mental anguish, and his attorney’s fees.
60. ns a result of the above-described violations, Plaintiff Yarbrough is entitled
to punitive damages

COUNT X
61. As a result of the unlawful acts of the Defendant, Plaintiff Yarbrough has

incurred attorney’s fees and costs.

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 10 of 11 - Page |D#: 10

VERIFICATION
Linda Yardbrough, Plaintiff herein, bring first duly sworn and cautioned,

states that she has read the foregoing Complaint and it is true and accurate to

the best of her knowledge

/JM/U/& w/l/z y/\.»,O/

`ijli\it')ii Yafznsacu
sTA'rE oF its TUcKY
coUNTY ss l

Subscribed/

  

d sworn to before me 9a / day odd 9"`£4{@72018.

 
 

My Cornmission e)/<pife§\\ j lai/ia l_,ig_`] /£/\ /S; (\2@/ j
// /
l\_`__//

WHEREFORE, the Plaintiff, Linda Yardbrough, demands:

/

/»

1. Judgment against Defendant for compensatory and actual damages,

2. Interest on the amount awarded for compensatory and actual
damages,

3. Liquidated damages equal to the sum of the amount of compensatory
and actual damages and the interest on the amount of compensatory and
actual damages,

4. Punitive damages

5. Attorney fees and costs of litigation,

6. Judgment against Defendants for appropriate equitable or other relief,

including any other relief tailored to the harm suffered,

7. A trial byjury,

Case: 5:18-cV-00599-.]I\/|H-I\/|AS Doc #: 1 Filed: 11/05/18 Page: 11 of 11 - Page |D#: 11

8. Judgment against Defendants for court costs herein expended, and

9. Any and all other relief to which she may appear to be entitled.

Respectfully submitted,

/ s/ Jason Thompson

JASON D. 'l`l-IOMPSON, ESQ.
ROSENBAUM 85 THOMPSON PLLC
201 West Short Street, 300B
Lexington, KY 4050'7

859-259- 132 1

859-259-1324 [fax]

j g@rt l;ylaw. com
A'I`TORNEYS FOR PLAINTIFF

ll

